Title: From John Adams to James Warren, 11 July 1775
From: Adams, John
To: Warren, James


     
      Philadelphia July 11th: 1775
      Hond & Dr Sir
     
     I have the Pleasure of inclosing you, a Declaration. Some call it a Manifesto. And We might easily have occasioned a Debate of half a Day, whether, it Should be called a Declaration or a Manifesto.
     Our Address to the People of Great Britain, will find many Admirers among the Ladies, and fine Gentlemen: but it is not to my Taste. Prettynesses Juvenilities, much less Puerilities, become not a great Assembly like this the Representative of a great People.
     
     
      July 23
     
     We have voted twenty two thousand Men for your Army. If this is not enough to encounter every officer and Soldier in the british Army, if they were to send them all from Great Britain and Ireland I am mistaken.
     What will N. England do with such Floods of Paper Money? We shall get the Continent nobly in our Debt. We are Striking off our Paper Bills in Nine different sorts. Some of twenty Dollars, some of Eight, 7 6 5 4 3 2 1. We shall be obliged to strike off four Milliens of Dollars I fear.
     Secret as usual. Our Fast has been kept more Strictly and devoutly than any Sunday was ever observed in this City. The Congress heard Duche in the Morning and Dr Allisen in the Evening. Good sermons.
     By the way do let our Friend Adams’s son be provided for as a surgeon.
    